Wells, J. —
This action having been marked upon the docket, at the May term, 1852, as one in which some question of law was to be settled, should have been entered at the next succeeding law term within the district. By the Act of April 9, 1852, c. 246, § 10, in case such entries are not made, “ the presiding Justice, at the next, or the second succeeding term after the law term, in whieh they should have been entered, shall enter up such deeree, or render sueh judgment, by non-suit, default or judgment on the verdict, or other mode, as to taw and justice shall appertain.”
It does not appear that the plaintiff failed to enter his action at the proper law term, through any mistake or inadvertence. St was his duty to have presented to the Court, at the May •term, 1852, the report of the committee appointed to ascertain the damages, which he alleged he had sustained, and his omission to do so can form no excuse for not entering his action, as required by law. If the report had been opened at the May .term, and it had appeared, that in the judgment of those appointed to ascertain the damages, none had been sustained, a *36nonsuit would then have been entered. A copy of the report is not furnished with the papers, but it is stated in argument by the plaintiff’s counsel, that the committee found, that the plaintiff bad not suffered any damage. But the subsequent neglect to prosecute the action, in the manner provided by statute, was the ground upon which the nonsuit was ordered, and no just cause of objection can be made to- that disposition of it.

Exceptions overruled.

Howard, Rice and Hathaway, J. J., concurred.